Citation Nr: 0513006	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-00 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for orthopedic 
residuals of a left shoulder injury.

2.  Entitlement to an increased (compensable) disability 
rating for a service-connected laceration scar of the left 
iliac area, currently evaluated as noncompensably disabling.

3.  Entitlement to an increased (compensable) disability 
rating for a service-connected abdominal donor site scar, 
currently evaluated as noncompensably disabling.

4.  Entitlement to an increased (compensable) disability 
rating for a service-connected abrasion of the left shin, 
currently evaluated as noncompensably disabling.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected scar residuals of a left 
shoulder injury, currently evaluated as noncompensably 
disabling.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.  He was wounded in action when his ship was 
torpedoed in May 1944.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran was granted service connection for a scar of the 
left iliac area, a donor site scar of the abdomen, and 
abrasions of the left shin and left shoulder in a January 
1946 rating decision.  At that time, the RO assigned a single 
10 percent rating for all of the scars combined.  In a July 
1957 rating decision, the veteran's disability rating was 
reduced to zero percent.  

In September 2000, the RO received the veteran's claims of 
entitlement to increased disability ratings for his service-
connected scars, as well as for entitlement to service 
connection for orthopedic residuals of the left shoulder 
injury.  In a November 2001 rating decision, the RO denied 
the claims.  The veteran disagreed with the November 2001 
rating decision and the appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in January 
2003.  

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in April 
2005.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2004).

Issue not on appeal

In a May 2004 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
10 percent disability rating therefor.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
Accordingly, that issue is not within the Board's 
jurisdiction and will be addressed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  Competent medical evidence relates the veteran's current 
orthopedic impairment of the left shoulder to an injury 
incurred in military service.

2.  The veteran's scar of the left iliac area is manifested 
by complaint of periodic tenderness.  Objective clinical 
findings show that the scar measures no more than 21 sq. cm.  
It is asymptomatic; it is not deep; it does not cause limited 
motion; it is not unstable. 

3.  The veteran's abdominal donor site scar is manifested by 
complaints of occasional irritation, tenderness and pain.  
Objective clinical findings show that the scar measures no 
more than 28 sq. cm.  It is not deep; it does not cause 
limited motion; it is not unstable.  Subjective complaints 
could not be objectively reproduced.  

4.  The veteran's abrasions of the left shin and shoulder are 
subjectively and objectively asymptomatic.


CONCLUSIONS OF LAW

1.  Left shoulder orthopedic residuals were incurred as a 
result of the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2004).

2.  The criteria for a higher disability rating for a scar of 
the left iliac area have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic Codes 
5250-3 (2004); §  4.73, Diagnostic Codes 5313-18 (2004); 
§ 4.118, Diagnostic Code 7805 (2001 & 2004).

3.  The criteria for a higher disability rating for an 
abdominal donor site scar have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Codes 5319-
5321 (2004); § 4.118, Diagnostic Code 7805 (2001 & 2004).

4.  The criteria for a higher disability rating for an 
abrasion of the left shin have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-63 
(2004); § 4.73, Diagnostic Codes 5310-12 (2004); § 4.118, 
Diagnostic Code 7805 (2001 & 2004).

5.  The criteria for a higher disability rating for an 
abrasion of the left shoulder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200-
03 (2004); § 4.73, Diagnostic Codes 5301-06 (2004); § 4.118, 
Diagnostic Code 7805 (2001 & 2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
orthopedic residuals of a left shoulder injury (he has 
previously been service connected for a left shoulder 
abrasion; this disability will be addressed below).  He is 
also seeking entitlement to increased disability ratings for 
his service-connected scars of the left iliac area and 
abdomen, and for abrasions of the left shoulder and shin.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 2001 rating decision,  by the 
November 2002 statement of the case (SOC), and by the March 
2004 and August 2004 supplemental statements of the case 
(SSOCs) of the pertinent law and regulations, of the need to 
submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, a letter was sent to the veteran in June 
2004, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant service connection and 
increased disability ratings; it also enumerated the evidence 
already received; and it provided a description of the 
evidence still needed to establish the required elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
June 2004 VCAA letter, the RO informed the veteran that the 
RO would make reasonable efforts to help get such things as 
"medical records, employment records, or records from other 
Federal agencies."  The RO also notified him that it would 
provide a medical examination or opinion if necessary to make 
a decision on his claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The June 2004 letter told the veteran 
to "[s]end any treatment records pertinent to your claimed 
condition(s), especially those which are recent (within the 
last 12 months).  This includes reports or statements from 
doctors, hospitals, laboratories, medical facilities, mental 
health clinics, x-rays, physical therapy records, surgical 
reports, etc.  These should include the dates of treatment, 
findings, and diagnoses."  The veteran was also notified 
that "you may submit evidence showing that your service-
connected laceration, left iliac area, scar, abdomen, donor 
site, and abrasions of the shin and left shoulder have 
increased in severity.  This evidence may be a statement from 
your doctor, containing the physical and clinical findings, 
the results of any laboratory tests or x-rays, and the dates 
of examinations and tests.  You may also submit statement 
from other individuals who are able to describe from their 
knowledge and personal observations in what manner your 
disability has become worse."  And, he was notified that, 
"[i]f you have not recently been examined or treated by a 
doctor and you cannot submit other evidence of increased 
disability, you may submit your own statement.  This should 
completely describe your symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by your disability."

With respect to the service connection claims, the veteran 
was informed that "[w]e need evidence showing that residuals 
of a fracture to the left shoulder to include traumatic 
arthritis and rotator cuff tear existed from military service 
to the present time."  The veteran was asked to provide such 
things as the dates and locations of medical treatment during 
service.  He was also asked to provide "[s]tatements from 
persons who knew you when you were in service and know of any 
disability you had while on active duty[, r]ecords and 
statements from service medical personnel (nurses, corpsmen, 
medics, etc.)[, e]mployment physical examinations[, m]edical 
evidence from hospitals, clinics, and private physicians of 
treatment since military service[, p]harmacy prescription 
records[, and i]nsurance examination reports."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The June 2004 letter specifically 
requested that "[I]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005) [a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation].  

The Board finds that June 2004 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims, and 
it properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
in this case, the Board does not believe that the veteran has 
been prejudiced by such failure in timing.  Following receipt 
of the letter, the veteran was afforded ample opportunity to 
respond and to submit or identify evidence pertinent to his 
claim.  Since that time no additional evidence has been 
submitted or identified.  
The RO readjudicated his claim in an August 2004 supplemental 
statement of the case, which was furnished to the veteran 
with a copy to his representative.  Thus, any VCAA notice 
deficiency has been rectified.  Moreover, the Court recently 
held in Mayfield, supra, that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of the claim by 
VA.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran submitted a private examination 
report from Dr. J.E.T.  At his May 2003 hearing, he 
identified VA as his primary source of treatment.  The RO 
requested and obtained these records.  

The veteran was afforded a VA examination in December 2000.  
The veteran's representative requested at the May 2003 
hearing that the veteran be afforded a current VA 
examination.  This was subsequently accomplished; an 
examination of both his left shoulder and the service-
connected scars was completed in February 2004.  

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
response to the RO's June 2004 request for additional 
evidence, the veteran submitted a letter in January 2005; 
however, he did not identify any additional evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he did 
not want a BVA hearing.  The veteran was afforded a personal 
hearing at the RO, in May 2003, the transcript of which is of 
record.  The veteran's  representative has submitted written 
argument in his behalf.

Accordingly, the Board will proceed to a decision on the 
merits.  

1.  Entitlement to service connection for residuals of a left 
shoulder fracture.

The veteran contends that he has a left shoulder disorder 
which is due to his military service.

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court in 
Caluza emphasized that 38 U.S.C.A. § 1154(b) "relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA-disability-compensation claims" by allowing lay or 
other evidence to prove incurrence of a condition by combat.  
Caluza, 7 Vet. App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, No. 98-772 (U.S. Vet. App. Sep. 20, 1999), the Court 
recently affirmed that the 38 U.S.C.A § 1154(b) presumption 
only relates to the question of service incurrence, it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to the first element, there is evidence of a 
current diagnosis with respect to the left shoulder.  The 
veteran was diagnosed by the February 2004 VA examiner with 
osteoarthritis of the left shoulder.  An October 2000 
evaluation by Dr. J.E.T. includes diagnoses of impingement 
syndrome and rhomboid bursitis, in addition to traumatic 
arthritis.  Accordingly, the first Hickson element is 
conceded.

With respect to the second Hickson element, the veteran 
engaged in combat with the enemy.  The evidence shows that 
the veteran was injured in May 1944 when a torpedo struck his 
ship, at which point he was thrown against an ammunition rack 
and received an abrasion to his left shoulder, which is 
currently service connected.  The service records do not show 
a fracture of the left shoulder or any involvement of the 
left shoulder other than the abrasion.  On examination in 
June 1944, the examiner noted pain and pressure on 
manipulation of the left shoulder joint.  However, x-rays 
revealed no evidence of fracture.  Accordingly, while it does 
not appear that the veteran fractured his left shoulder, to 
the extent of the June 1944 injury and resulting orthopedic 
symptoms, the Board finds that the second Hickson element is 
met.

The Board observes in passing that the evidence does not 
establish the onset of arthritis within a year of separation 
for purposes of presumptive service connection under 
38 C.F.R. §§ 3.307and 3.309.  The veteran does not appear to 
so contend.
Left shoulder arthritis was first diagnosed many decades 
after service. 

With respect to the third Hickson element, the record 
discloses a continuity of symptoms after service.  See 
38 C.F.R. § 3.303(b) (2004).  As discussed above, the veteran 
expressed left shoulder complaints, obviously not 
attributable to the scar, in service shortly after the injury 
occurred.  Shortly after discharge, in September 1947, the 
veteran underwent a VA examination.  He complained of pain 
and weakness in the left shoulder and stated that he could 
not lift anything above his head.  The examiner noted no 
swelling or tenderness and no limitation of motion.  However, 
there was a mild crepitus noted on passive and active motion.  
After the September 1947 examination, the next record of 
treatment of the veteran's left shoulder was a November 1987 
VA outpatient treatment record, showing a diagnosis of 
degenerative arthritis of the left shoulder.  The examiner 
noted pain and crepitus of the A.C. joint, the same symptoms 
noted shortly after service.  The veteran received ongoing 
treatment from VA for left shoulder complaints thereafter.  

Based on such evidence, although there is clearly a lapse 
between 1947 and 1987, the Board finds it significant that 
the veteran presented in and shortly after service with 
complaints that are similar to those he now experiences, 
i.e., weakness and pain associated with motion of the left 
shoulder joint.  The Board believes that the September 1947 
examination report considered in conjunction with the more 
recent VA outpatient treatment reports does establish 
continuity of symptomatology following service.  The Board 
also finds it significant that the veteran's account of his 
injury and associated symptoms has not changed appreciably 
since he left service.  The veteran stated to the February 
2004 examiner that he has suffered aching in his shoulder 
ever since the in-service injury.  Moreover, the record 
contains no indication that he suffered an intercurrent 
injury to the left shoulder.  Any remaining doubt with 
respect to continuity of symptomatology is resolved in the 
veteran's favor.

While the evidence does show continuity of symptomatology 
after service, in Voerth v. West, 13 Vet. App. 117 (1999), 
the Court stated that it clearly held in Savage [cited supra] 
that section 3.303 does not relieve a claimant of the burden 
of providing a medical nexus.  Rather, a claimant diagnosed 
with a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  

The record contains two competent medical opinions.
 
Dr. J.E.T. examined the veteran in October 2000.  He 
recounted the veteran's service history of being injured in a 
torpedo attack, being thrown into an ammunition rack by the 
resulting explosion, and suffering an injury to his left 
shoulder with resulting pain "like sore muscles" 
experienced since his discharge.  Dr. J.E.T. found that there 
were traumatic changes present in the AC joint as manifested 
by joint narrowing and bony hypertrophy, both superiorly and 
inferiorly, that is irregular in nature and consistent with 
traumatic arthritis.  Based on this finding and on the 
history recounted by the veteran, he concluded that diagnoses 
of scapula fracture (multiple), scapular winging, traumatic 
arthritis, impingement syndrome, and rhomboid bursitis are 
directly and causally related to the injuries sustained by 
the veteran.

The veteran was afforded a VA examination in February 2004.  
The examiner was specifically asked to state an opinion as to 
the relationship, if any, between the current left shoulder 
disorder and the veteran's military service.  After a review 
of the veteran's service records and claims file, the 
examiner concluded that there is no substantive evidence to 
support veteran's contention that his current shoulder 
condition is related to in service abrasion injury.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches... As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In this case, the Board favors the opinion of Dr. J.E.T. over 
that of the February 2004 VA examiner.  Specifically, the 
Board notes that it is not the veteran's contention that his 
orthopedic residuals resulted from the abrasion suffered in 
service, as the February 2004 examiner stated in his finding, 
but that the abrasion and the orthopedic residuals both 
resulted from a traumatic injury to the left shoulder.  Dr. 
J.E.T. specifically addressed this contention, explaining why 
he felt the veteran's arthritis was traumatic in nature, and 
why this supported a relationship to the in-service injury.  
The fact that Dr. J.E.T. did not review the veteran's claim 
file, but based his historical overview on the veteran's 
account, does not in this case diminish the probative value 
of his opinion in this case.  The veteran's account of what 
occurred in service is congruent with the official records.  
As noted above, the veteran's account has remained consistent 
throughout the period since he left service and initially 
sought service connection.  The Board has no reason to doubt 
the veracity of the veteran's statements.  

Accordingly, the Board finds that Dr. J.E.T.'s opinion more 
directly addresses the question at issue than does the 
February 2004 opinion, and the examiner's conclusion is more 
thoroughly explained.  The Board therefore finds it more 
persuasive.  

The third Hickson element is accordingly met.  

The Board therefore finds that the evidence on balance 
supports the veteran's claim that the current orthopedic 
impairment of the veteran's left shoulder resulted directly 
from an injury incurred in active service.  The veteran's 
claim of entitlement to service connection for orthopedic 
residuals of a left shoulder injury is granted.







	(CONTINUED ON NEXT PAGE)





2.  Entitlement to an increased (compensable) disability 
rating for a service-connected laceration scar of the left 
iliac area, currently evaluated as noncompensably disabling.

3.  Entitlement to an increased (compensable) disability 
rating for a service-connected abdominal donor site scar, 
currently evaluated as noncompensably disabling.

4.  Entitlement to an increased (compensable) disability 
rating for a service-connected abrasion of the left shin, 
currently evaluated as noncompensably disabling.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected scar residuals of a left 
shoulder injury, currently evaluated as noncompensably 
disabling.

The remaining issues on appeal all involve claims for 
increased ratings for various scars and abrasions which the 
veteran sustained when his ship was torpedoed.  Because these 
issues involve the same type of disability, involve the same 
diagnostic code (Diagnostic Code 7805), are all currently 
rated as noncompensably disabling and are being decided on an 
identical basis, for economy's sake they will be addressed 
together. 

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2004).
Revised regulations

During the pendency of the veteran's claim, VA issued revised 
regulations amending that portion of the rating schedule 
dealing with skin disorders, 38 C.F.R. § 4.118.  See 67 Fed. 
Reg. 49,590 (July 31, 2002).

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000 
(April 10, 2000).  

The Board notes that in the August 2004 SSOC the RO 
considered the veteran's claims under the current version of 
the regulations.  Therefore, there is no prejudice to the 
veteran in the Board's consideration of his claims under 
either version.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

The veteran is seeking increased disability ratings for 
various scars and abrasions, all of which are rated as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2004).  He essentially contends that the 
symptomatology associated with the scars is more severe than 
is contemplated by the currently assigned ratings.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently evaluated under Diagnostic Code 7805 
[scars, other] which rates by analogy to limitation of 
function of the part affected.  The former and current 
versions of that Diagnostic Code are identical.  However, the 
current and former versions of the diagnostic codes 
immediately preceding Diagnostic Code 7805, which also rate 
scars, differ somewhat.  

(i.) The current rating schedule

The veteran's scars are not located on the head, face or 
neck; therefore Diagnostic Code 7800 [disfigurement of the 
head, face, or neck] is not applicable.  Further, there is no 
evidence that any scar is either deep or that it causes 
limited motion.  See the reports of the February 2004 VA 
examination [the examiner found that the scars were neither 
elevated nor depressed; there was no visible abdominal 
scarring whatsoever] and the December 2000 examination [the 
examiner found no significant depression and no limitation of 
function].  Thus, Diagnostic Code 7801 [scars, other than 
head, face, or neck, that are deep or that cause limited 
motion] is not appropriate.

Diagnostic Code 7802 applies to scars, other than on the 
head, face, or neck, that are superficial and that do not 
cause limited motion.  That code provides a 10 percent rating 
for scars with an area or areas of 144 square inches (299 sq. 
cm.) or greater.  

There is no evidence that any of the scars approaches the 
area which would allow for the assignment of a compensable 
disability rating.  The February 2004 examiner noted a left 
iliac scar measuring 14 cm by 1.5 cm, which equates to 21 sq. 
cm.  Thus, a compensable rating would not be warranted.  The 
December 2000 examiner measured the scar as 16 cm by 1 cm, 
which equates to 16 sq. cm.  With respect to the abdominal 
scar, the February 2004 examiner noted no visible scarring.  
Thus, a compensable rating would not be warranted.  The 
December 2000 examiner measured the scar as 14 cm by 2 cm, 
which equates to 28 sq. cm.  Residuals of the remaining two 
service-connected disabilities, abrasion of the left shin and 
a scar on the left shoulder, are undetectable.  Based on 
these medical findings, application of Diagnostic Code 7802 
is not appropriate.

The evidence does not indicate any of the scars is unstable.  
The February 2004 examiner found that the scars were 
asymptomatic and there was no breakdown or hypertrophy.  The 
December 2000 examiner found that there was no breakdown of 
the skin, no ulceration, and no evidence of inflammation, 
edema, or keloid formation.  Thus, Diagnostic Code 7803 
[scars, superficial, unstable] is not appropriate.

Diagnostic Code 7804 [scars, superficial, painful on 
examination] is not appropriate given the February 2004 
findings that the scars were asymptomatic and non-tender.  
There is no clinical evidence of record which characterizes 
the veteran's scars as tender and/or painful.  The veteran 
stated at the December 2000 examination that there was 
periodically tenderness in the area surrounding the iliac 
scar; however, no tenderness could consistently be reproduced 
on examination.  Evidence of pain on examination is 
specifically stated in the criteria.  Accordingly, Diagnostic 
Code 7804 is not appropriate.

(ii.) The former rating schedule

Under the rating schedule in effect prior to July 31, 2002, 
the Board finds that the veteran is appropriately rated under 
Diagnostic Code 7805 [scars, other].  The veteran's scars are 
not shown to be poorly nourished, ulcerated or painful on 
objective observation for purposes of rating under Diagnostic 
Codes 7803 or 7304.  Further, there is no evidence of burns 
or involvement of the face, head or neck for purposes of 
Diagnostic codes 7800, 7801 or 7802.  The December 2000 
examiner found that the scars were not the result of thermal 
injury.  Accordingly, Diagnostic Code 7805, which appears to 
encompass all scars not specifically covered by another 
diagnostic code, is the most appropriate code under the 
former rating criteria.

In short, the veteran has been evaluated by the RO under 
Diagnostic Code 7805 [limitation of function of affected 
part].  The Board can identify no basis for changing this 
diagnostic code, and the veteran has not suggested another 
diagnostic code.    

Under both the former and current regulations, Diagnostic 
Code 7805 [scars, other] 
directs to rate on the basis of limitation of function of the 
part affected.  

"The 'iliac' pertains to the ilium which is the 'expansive 
superior portion of the hip bone' [Dorland's Illustrated 
Medical Dictionary 975] at 816-17."  Seals v. Brown, 8 Vet. 
App. 291, 293 (1995).  Limitation of motion of the hip is 
variously rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5250-3 (2004).  Muscle impairment is rated under 38 C.F.R. 
§ 4.73, Diagnostic Codes 5313-18.  Limitation of function of 
the abdominal muscles is variously rated under 38 C.F.R. 
§ 4.73, Diagnostic Codes 5319-5321 (2004).  Limitation of 
function of the shin is variously rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-63; and, § 4.73, Diagnostic 
Codes 5310-12 (2004).  Limitation of function of the shoulder 
is variously rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5200-03; and, § 4.73, Diagnostic Codes 5301-06 (2004).  

Because, as explained below, there is no medical evidence 
that the veteran's service-connected scars cause any 
limitation of function, the details of the various diagnostic 
codes need not be set forth.

Discussion

In essence, as explained immediately below medical examiners 
have determined that none of the scars caused any loss of 
function.

(i.)  The left iliac scar

The February 2004 examiner found that the injured area over 
the left iliac was completely asymptomatic and had been for 
several decades.  On examination, the scar was non-tender to 
palpation.  Diagnosis was laceration of left iliac area, 
status post skin grafting, and found to be non-disfiguring as 
it is hidden by clothing and is asymptomatic.  

On examination in December 2000, the veteran complained of 
some itching in the area surrounding the scar on his left 
flank, but stated that he had no significant limitation 
imposed by the scar.  The veteran stated that there was 
periodically tenderness in the area surrounding the scar; 
however, no tenderness could consistently be reproduced on 
examination.  The examiner specifically found that there was 
no limitation of function imposed by scar.  

(ii.)  The abdominal scar

The February 2004 examiner noted the veteran's report that 
the donor site for the skin graft was taken from the area of 
his belt line, which resulted in some minor irritation with 
itching and very mild pain.  However, this was specifically 
found not to limit the veteran's function or his wardrobe.  
On objective examination there was specifically found to be 
no visible scarring whatsoever from the skin graft.  This 
area was objectively non-tender and asymptomatic.  Diagnosis 
was scar from skin graft donor site in the infra-umbilical 
region of the abdomen with no visual disfigurement and no 
visible scarring or functional limitation whatsoever; but 
with subjective pruritus, especially when wearing belted 
clothing.  

The December 2000 examiner noted complaint of occasional 
tenderness in his abdomen.  However, the veteran stated that 
he had no significant limitation imposed by the scar.  
Objectively, the graft donor site was barely discernible with 
no tenderness, no adherence.  Skin texture was normal and 
unchanged from the surrounding skin.  There was no limitation 
of function.  The diagnosis was skin grafting with no 
residual functional impairment.  

(iii.)  Left shin and left shoulder

The February 2004 VA examiner noted the veteran's statement 
that the abrasions over the left shin and left shoulder have 
completely resolved.  On objective examination, no scars or 
abrasions could be discerned.  Diagnosis was scar from 
abrasions of left shin and shoulder, resolved.  

The December 2000 examination confirms these findings.  
Specifically, the examiner found no scars overlying the left 
shoulder.  In fact, the veteran stated that he did not 
actually sustain a laceration to his left shoulder, as he was 
wearing a thick life vest and he had no residual scars on his 
left shoulder.  The shoulder had full active range of motion 
and abduction and forward flexion with no restricted motion 
in those planes.  

The veteran has not suggested in any of his statements that 
he suffers limitation of function due to any scar.  The Board 
believes that the objective evidence and the veteran's 
statements are in accord.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim as to these four increased rating issues.  
The benefits sought on appeal are accordingly denied.

Additional comment

The Board wishes to make it clear that it has no reason to 
doubt that the left iliac and left abdominal scars may cause 
him occasional discomfort.  However, this does not 
approximate to the level of disability warranting a 
compensable rating.  As has been discussed above, pain must 
be objectively demonstrated on medical examination in order 
for a compensable rating to be considered.  

If the four scars were the veteran's only service-connected 
disabilities, the assignment of a compensable rating under 
38 C.F.R. § 3.324 [multiple noncompensable service-connected 
disabilities] might be considered.  Here, however, the 
veteran has a number of compensable service-connected 
disabilities, so 38 C.F.R. § 3.324 is not for application.

Extraschedular ratings

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected scars and 
abrasions result in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard, 4 Vet. App. 384.  In the 
event the veteran believes consideration of an extraschedular 
rating for his scars and abrasions is in order, he may raise 
this with the RO.






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for orthopedic residuals of a left 
shoulder injury is granted.

The criteria for a compensable disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his scar of the left iliac area is denied.

The criteria for a compensable disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his abdominal donor site scar is denied.

The criteria for a compensable disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his left shoulder abrasion is denied.

The criteria for a compensable disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his left shin abrasion is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


